SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

261
CA 15-00808
PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


RUTH SOBIERAJ, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

KELCEY L. SUMMERS AND GARY E. SUMMERS,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


DENNIS J. BISCHOF, LLC, WILLIAMSVILLE (DENNIS J. BISCHOF OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

BURGIO, KITA , CURVIN & BANKER, BUFFALO (WILLIAM J. KITA OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered April 29, 2015. The order, insofar as appealed
from, denied that part of the motion of plaintiff for leave to renew
her opposition to the cross motion of defendants.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Sobieraj v Summers ([appeal No. 1] ___ AD3d
___ [Mar. 25, 2016]).




Entered:    March 25, 2016                      Frances E. Cafarell
                                                Clerk of the Court